            Case 5:19-cr-00056-EJD Document 61 Filed 07/09/21 Page 1 of 3



 1   Daniel B. Olmos (CA SBN 235319)
     NOLAN BARTON & OLMOS LLP
 2   600 University Avenue
     Palo Alto, CA 94301
 3   Tel. (650) 326-2980
     Fax (650) 326-9704
 4
     dolmos@nbo.law
 5
     Counsel for Defendant
 6   Jizhong Chen

 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11

12   UNITED STATES,                                     Case No. CR 19-00056 EJD

13                         Plaintiff,

14          vs.                                         STIPULATION AND [PROPOSED] ORDER
                                                        TO CONTINUE STATUS CONFERENCE
15   JIZHONG CHEN,

16                         Defendant.

17

18          IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
19   United States Attorney Marissa Harris, and Defendant Jizhong Chen, through his attorney Daniel
20
     Olmos, that the status hearing in this matter be continued from July 19, 2021, to November 8, 2021.
21
            This is a complex case with voluminous discovery, and the government has recently
22
     produced additional discovery which the defense needs additional time to review. Further, the
23

24   defense anticipates initiating third party discovery in the coming months pursuant to Federal Rule of

25   Criminal Procedure 17(c). When the parties were present at the previous status conference on May

26   17, 2021, they informed the Court that the Government had recently produced a substantial amount
27
     of digital discovery – comprising forensic images of numerous computers and other digital media –
28
     which the defense needs time to review.

                                                                                                             1
            Case 5:19-cr-00056-EJD Document 61 Filed 07/09/21 Page 2 of 3



 1          The parties agree that the time between July 19, 2021, and November 8, 2021, should be
 2
     excluded from calculations under the Speedy Trial Act, which excludes delay when the interests of
 3
     justice in allowing for the effective preparation of the defense outweigh the best interest of the public
 4
     and the defendant in a speedy trial, taking into account the exercise of due diligence. 18 U.S.C. §§
 5
     3161(h)(7)(A) and (B)(iv).
 6

 7          For the foregoing reasons, the parties stipulate to continue the status conference to November

 8   8, 2021.
 9          IT IS SO STIPULATED
10
     Dated: July 9, 2021                            NOLAN BARTON & OLMOS LLP
11

12                                                   /S/ Daniel B. Olmos
                                                    Daniel B. Olmos
13
                                                    Attorney for Defendant Jizhong Chen
14

15

16
     Dated: July 9, 2021                            Stephanie Hinds, Acting United States Attorney
17
                                                    /S/ Marissa Harris
18                                                  By: Marissa Harris
19                                                  Assistant United States Attorney
20

21

22

23

24

25

26
27

28

                                                                                                             2
              Case 5:19-cr-00056-EJD Document 61 Filed 07/09/21 Page 3 of 3



 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           SAN JOSE DIVISION
 6

 7
     UNITED STATES,                                      Case No. CR 19-00056 EJD
 8

 9                          Plaintiff,
                                                         [PROPOSED] ORDER TO CONTINUE
10                  v.                                   STATUS CONFERENCE
11
     JIZHONG CHEN,
12
                            Defendant.
13

14

15
              GOOD CAUSE APPEARING, it is hereby ordered that the status conference currently
16
     scheduled for July 19, 2021, be continued to November 8, 2021, at 1:30 p.m. Based upon the
17

18   representation of counsel and for good cause shown, the Court also finds that the time between July

19   19, 2021, through and including November 8, 2021, shall be excluded from calculations under the

20   Speedy Trial Act. The interests of justice in allowing for the effective preparation of the defense and
21
     continuity of counsel outweigh the best interest of the public and the defendant in a speedy trial,
22
     taking into account the exercise of due diligence. 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv).
23

24
     Dated:                                        _______________________________________
25                                                 The Hon. Edward J. Davila
                                                   United States District Judge
26
27

28

                                                                                                           3
